Citation Nr: 1013808	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  97-33 950A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a rating in excess of 40 percent for status 
post operative hernia repair with residual obturator and 
genital-femoral nerve entrapment, right lower extremity with 
peripheral neuropathy due to degenerative disc disease of the 
lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and B.K.


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1980 to April 1984.

This matter is before the Board of Veterans' Appeals (Board) 
following a December 2009 decision from the United States 
Court of Appeals for Veterans Claims (CAVC) setting aside an 
August 2007 Board decision and remanding the matter back for 
further consideration by the Board.  The issue was originally 
on appeal from a July 1997 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Oakland, 
California.  The Veteran had a hearing before the Board in 
May 2003 and the transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

As indicated above, the Veteran was afforded a hearing before 
the Board in May 2003 and the transcript is of record.  The 
Veteran was advised in a January 2010 letter, however, that 
the Veterans Law Judge who conducted that hearing is no 
longer employed by the Board.  

The law requires that the Veterans Law Judge who conducts a 
hearing on an appeal must participate in any decision made on 
that appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 
20.707 (2009).  If that person is no longer available, which 
is the case here, the Chairman has the authority to reassign 
the appeal to another Veterans Law Judge for a decision.  38 
C.F.R. §19.3(b).  The Veteran, however, has the right to 
request another Board hearing.  Id. § 20.717.  

In this case, the Veteran's representative requested a new 
hearing before the Board at a local RO with a Veterans Law 
Judge in a February 2010 letter.  The Veteran's request was 
timely and, therefore, he should be afforded a new hearing.

Accordingly, the case is REMANDED for the following action:

The RO should make arrangements to schedule 
the Veteran for a hearing before the Board 
for the issue of entitlement to a rating in 
excess of 40 percent for status post 
operative hernia repair with residual 
obturator and genital-femoral nerve 
entrapment, right lower extremity with 
peripheral neuropathy due to degenerative 
disc disease of the lumbar spine.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

